DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent 11,375,290. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The current application (17/809,222)…equates to…U.S. Pat. (11,375,290).
	As to claim 1, the claimed “A machine or group of…” equates to “A machine or group of…” of Pat ‘290 (col.16, lines 61-63);
	The claimed “a processor configured to create...” equates to “a processor operably...” of Pat ‘290 (col.17, lines 23-33);
	The claimed “a timeline rule…”; “an environmental rule…” and “the processor…” equates to “a first graphical user interface…a timeline…”; “an environmental rule…” and “a processor…” of Pat ‘290 (col.16, line 64-col.17, line 33).
	Claims 2-10 equates to claims 2-8 of Pat ‘290 (col.17, line 34-col.18, line 26).
	As to claim 11, the claimed “A method for curating…” is composed of the same structural elements that were discussed in claim 1.
	Claims 12-20 are met as previously discussed in claims 2-8.
	Although the conflicting claims are not identical, they are not patentably distinct from each other; i.e., the current claims are broader in scope than the parent allowed claims. Allowance of claims 1-20 of the instant application would result in an unjustified timewise extension of the monopoly defined by patent claim Y

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABE et al (2010/0057813) in view of OZTASKENT et al (2015/0189347) and further in view of KINDER et al (WO 01/91474)
	As to claims 1-6, ABE discloses program ancillary data processing device, server, program information display method and apparatus and further discloses a machine or group of machines for curating ancillary data to be presented to audience members of a visual program content, comprising:
A processor (figs. 1, 22-27, 30-32 and 40-43, [0016-0019] and [0236-0237]; Server, device, etc., associated with Broadcast Business Operator or Provider) configured to create: 
a timeline rule correlates ancillary data objects “ANOs” (note conditions/rules are set for distribution of respective ANOs associated with respective scene(s) [0006-0007], [0310-0313] and 0315-0319]) to respective visual program content features (scene, objects, current title, characters, items, etc. with respective UMID or time code), the visual program content features correlated to respective instances on a timeline of the visual program content (figs.20, 21, [0016-0019], [0053-0056], [0075-0078], [0113-0116], [0236-0237], [0255-0262], [0475-0481]), note within a time-axis of a video program (live, on-demand, etc.,) a function or rule links respective scene(s) specific information (respective UMID or time codes) with programs ancillary “PA” data (Metadata, which includes management data including other presentation data, flags that links ANOs to scenes) of the video program, where the PA data is generated on information for each scene, where ancillary objects “ANOs” (list file) is generate for respective scene(s); a preset layout may be within the stream that correlates the layout information and other information with each other BASED on a code information, where distribution is based on a specific rule/conditions; furthermore, a database extracts respective scene(s) UMID or time code, respective ANOs; generates/transmits a file list with the video programs, including the rules/conditions specifies a number of times ANOs should appear within respective scene(s) or calculates number of times of access events to furnish to an audience), including controls date and time of airing and broadcasting time zones;  and
An environmental rule that correlates the ancillary data objects to respective environmental features of an audience member (figs.6, 7,16, [0124-0126], [0310-0316], [0329-0332], [0420-0421],  and [0732-0740]), note targets ANOs to audience (respective gender, households, groups, etc., based on profile, area, specific location, etc.; furthermore set rules for area(s) of distribution or broadcasting, including date and time of airing or execution and time zones; ANOs appearing on the scene may be based on number of scene-based access events from the viewer profile or database; and
              the processor (figs.1, 23-27, 30-32 and 40-44, [0475-0481] and [0495-0499], the processor transmits a signal indicating that the ancillary data objects are to be presented to the audience member when both the timeline rule and the environmental rule are met such that the ancillary data objects may be presented to the audience member when both a) the respective ones of the visual program content features appear in the visual program content during playback by the audience member and b) the respective environmental features are present (figs.45-61, note the plurality of objects, items, etc., appearing on a sole scene of a video programs; [0535-0540], [0545-0551], [0569-0574], [0579-0585], [0601-0605], [0618-0621] [0634-0635] [0655-0667] and [0732-0740]), note the processor, generates a video stream with ANOs and scenes; embeds ANOs management data other presentation data, flags, links, etc., that links respective ANO(s) to respective scenes, the processor monitors replay signals of video streams with the embedded flags, extracts scenes information (e.g., UMID or time codes), generates respective ANOs to respective scenes, correlates respective ANOs to respective scenes, the layout information, management information and other information with each other BASED on a code information, generates/transmits broadcast wave or other signals to target receiving stations or device(s); targeting ANOs associated with respective scenes to different age groups, specific genders, workers, youngsters, household, etc., (with respective to location(s): area, indoors, outdoors, etc.,) based on various predetermined settings associated with the ANOs
 	ABE discloses generating and distributing ancillary objects (metadata) correlated with scene and distributing based on a specific code information/specific rules/conditions for processing data, e.g., set rule(s) for selecting of frame(s) and displaying metadata, BUT silent as to a timeline rule that associates respective ancillary objects with respective scene(s) or content features during playback the user.
	However, in the same field of endeavor, OZTASKENT discloses methods, systems and media for presenting supplemental information corresponding to on-demand media content and further discloses where within a timeline, setting conditions as to supplemental data, with specific timing information and providing the supplemental data during playback of on-demand media content (figs.1-5, [0008-0011], [0071-0073], [0088-0091] and [0106-0107]), note sync data can be generated that includes playback position within the program and timed pieces of contextual relevant information (products, person appearing, facts relating to the person, etc.,) at particular times during playback is presented on-demand, using the browser or specific provider. 
	Hence, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of OZTASKENT into the system of ABE to efficiently control the streaming of supplemental data to specific user(s) during a specific timeline.
	  ABE as modified by OZTASKENT, disclose environmental features in generating ancillary objects and/or scene (e.g., gender, youngsters, workers, etc.), BUT appear silent as to an environmental rule where during content playback by the audience member, changing or transmitting ancillary data when the respective environmental features are present.
  	However, in the same field of endeavor, KINDER discloses dynamically controlling video and data transmission where during playback of video content (ancillary data/video program), receives feedback from audience member(s), and where the content or nature of the broadcast including ancillary data is modified automatically based on active audience member(s) (figs.1-3, Abstract, page 2, line 27-page 4, line 12 and page 5, line 4-page 7, line 9), note the broadcast predicts certain demographics watch type of broadcast certain times, days of the week, under certain circumstances, stores profiles and dynamically modifies the profiles and content based on active members (specific groups: home workers, children within geographical areas during school closures, etc.)  
	Hence, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of KINDER into the system of ABE as modified by Oztaskent to efficiently control the streaming the content to dynamically change the content being broadcast or playback based on environmental conditions.

	As to claim 7, Abe discloses wherein the indicating that the ancillary data objects are to be presented to the audience member includes making an ancillary data object selectable by the audience member on a display on which the visual program contents is displayed or on a second display, wherein the audience member selecting the ancillary data object when presented displays additional information regarding the ancillary data object ([0579-0585], [0601-0605], [0618-0621] [0634-0635] [0655-0667]), note remarks in claim 1.
              As to claim 8, Abe discloses wherein the indicating that the ancillary data objects are to be presented to the audience member includes making an ancillary data object selectable by the audience member on a display on which the visual program contents is displayed or on a second display only when a) two or more correlated visual program content features appear in the visual program content during playback and b) two or more environmental features of the audience member are present ([0579-0585], [0601-0605], [0618-0621] [0634-0635] [0655-0667]), note remarks in claim 1.
              As to claim 9, Abe discloses wherein the indicating that the ancillary data objects are to be presented to the audience member includes making an ancillary data object selectable by the audience member on a display on which the visual program contents is displayed or on a second display only when a) one or more correlated visual program content features appear in the visual program content during playback and b) three or more environmental features of the audience member are present ([0579-0585], [0601-0605], [0618-0621] [0634-0635] [0655-0667]), note remarks in claim 1.
              As to claim 10, Abe discloses wherein the timeline rule indicates that an ancillary data object is to be presented to the audience member when a) a first correlated visual program content feature appears in the visual program content and b) a second correlated visual program content feature appears in the visual program content at the same time as the first correlated visual program content feature ([0579-0585], [0601-0605], [0618-0621] [0634-0635] [0655-0667]), note remarks in claim 1.
	As to claims 11-16, the claimed “A method for curating ancillary data to be presented to audience members of a visual program content…” is composed of the same structural elements that were discussed with respect to claims 1-6
	Claim 17 is met as previously discussed in claim 7.
	Claim 18 is met as previously discussed in claim 8.
	Claim 19 is met as previously discussed in claim 9.
	Claim 20 is met as previously discussed in claim 10.
	
Conclusion                                                                                                                                                                                                                                                                                                                                                    
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                        
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        


ANNAN Q. SHANG